 


113 HR 4603 IH: Independent Counsel Reauthorization Act of 2014
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4603 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2014 
Mr. Turner introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reauthorize chapter 40 of title 28, United States Code. 
 
 
1.Short titleThis Act may be cited as the Independent Counsel Reauthorization Act of 2014. 
2.Reauthorization of chapter 40 of title 28, United States CodeSection 599 of title 28, United States Code, is amended by striking This chapter shall cease to be effective five years after the date of the enactment of the Independent Counsel Reauthorization Act of 1994 and inserting This chapter shall have effect during the period beginning on the date of the enactment of the Independent Counsel Reauthorization Act of 2014 and ending on the day 5 years after such date.   
 
